USCA4 Appeal: 21-1626      Doc: 8         Filed: 01/24/2022    Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-1626


        BOR-TYNG SHEEN; FANG LUN TSAO; FUNG I. YUAN; TZU-KUAN LIN;
        CHEN-YU WEI; WEN-WANG YANG,

                             Plaintiffs - Appellants,

                      v.

        UNITED STATES OF AMERICA,

                             Defendant - Appellee.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Raleigh. Richard E. Myers, II, Chief District Judge. (5:20-cv-00225-M)


        Submitted: January 20, 2022                                       Decided: January 24, 2022


        Before WILKINSON, DIAZ, and THACKER, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Bor-Tyng Sheen; Fang Lun Tsao; Fung I. Yuan; Tzu-Kuan Lin; Chen-Yu Wei; Wen-Wang
        Yang, Appellants Pro Se. Asia Jamar Prince, OFFICE OF THE UNITED STATES
        ATTORNEY, Raleigh, North Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-1626      Doc: 8         Filed: 01/24/2022      Pg: 2 of 2




        PER CURIAM:

               Bor-Tyng Sheen, Fang Lun Tsao, Fung I. Yuan, Tzu-Kuan Lin, Chen-Yu Wei, and

        Wen-Wang Yang (“Plaintiffs”) appeal the district court’s order dismissing their civil action

        for lack of subject matter jurisdiction. We have reviewed the record and find no reversible

        error. Accordingly, we affirm for the reasons stated by the district court. Sheen v. United

        States, No. 5:20-cv-00225-M (E.D.N.C. Apr. 15, 2021). We dispense with oral argument

        because the facts and legal contentions are adequately presented in the materials before this

        court and argument would not aid the decisional process.

                                                                                        AFFIRMED




                                                     2